United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF THE ARMY, ANNISTON
ARMY DEPOT, Anniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1080
Issued: November 29, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 12, 2010 appellant filed a timely appeal of a September 16, 2009 decision of
the Office of Workers’ Compensation Programs, denying merit review of his claim. The record
contains an April 8, 2009 Office merit decision that terminated medical benefits and modified a
wage-earning capacity determination. With respect to final adverse decisions of the Office
issued on and after November 19, 2008, the Board’s review authority is limited to appeals which
are filed within 180 days of the issuance of the Office’s decision.1 Since more than 180 days
elapsed between the April 8, 2009 merit decision to the filing of this appeal, the Board lacks
jurisdiction to review the merits of the claim pursuant to 29 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly found that appellant’s application for
reconsideration was insufficient to warrant further merit review of the claim under 5 U.S.C.
§ 8128(a).
1

20 C.F.R. § 501.3(e).

FACTUAL HISTORY
The Office accepted that appellant sustained lumbar and thoracic strains in the
performance of duty on April 26, 1988. By decision dated February 24, 1992, it found the
selected position of security guard represented his wage-earning capacity and reduced his wageloss compensation.
Appellant was subsequently referred for a second opinion examination by Dr. Harold
Alexander, an orthopedic surgeon. In a report dated September 11, 2008, Dr. Alexander opined
that the work injuries had resolved. By letter dated February 9, 2009, the Office advised
appellant that it proposed to terminate medical benefits and modify his wage-earning capacity to
reflect no loss of wage-earning capacity.
In a decision dated April 8, 2009, the Office terminated medical benefits and modified
the wage-earning capacity to zero effective April 12, 2009.
On July 13, 2009 appellant requested reconsideration of his claim. In a June 8, 2009
letter, he stated that he did not decline vocational rehabilitation in 1992 and contended that the
Office had reduced his compensation for no reason. In an undated statement received on
August 4, 2009, appellant questioned how a person could perform a security guard position with
a nervous condition and argues that the Office had disregarded his physician’s opinion. As to the
medical evidence, he resubmitted a February 15, 1993 report from Dr. Raymond Crittenden, a
psychologist, a work capacity evaluation (Form OWCP-5c) dated May 9, 2006 from Dr. Daniel
Michael, an orthopedic surgeon, and an April 18, 2008 report from Dr. Jerry Bynum, a
psychologist. Each report was previously of record.
By decision dated September 16, 2009, the Office denied appellant’s application for
reconsideration, finding it insufficient to warrant further merit review of the claim.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,2 the Office’s regulations provide that a claimant may
obtain review of the merits of the claim by submitting a written application for reconsideration
that sets forth arguments and contains evidence that either: “(i) shows that [the Office]
erroneously applied or interpreted a specific point of law; (ii) advances a relevant legal argument
not previously considered by [the Office]; or (iii) constitutes relevant and pertinent evidence not
previously considered by [the Office].”3 Section 10.608(b) states that any application for review
that does not meet at least one of the requirements listed in section 10.606(b)(2) will be denied
by the Office without review of the merits of the claim.4
2

5 U.S.C. § 8128(a) (providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application”).
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

2

The Office terminated appellant’s medical benefits and reduced his wage-loss
compensation to zero in an April 8, 2009 decision.
ANALYSIS
On July 13, 2009 appellant submitted an application for reconsideration. He stated that
he did not ever decline vocational rehabilitation and he disagreed with the 1992 wage-earning
capacity determination. The 1992 wage-earning capacity was based on a determination that the
selected position of security guard was medically and vocationally suitable. Appellant did not
show that the Office erroneously applied or interpreted a specific point of law, or advance a
relevant legal argument not previously considered by the Office. He indicated that he did not
believe that the selected position was medically suitable, but appellant did not submit any new
and relevant evidence on the issue. The medical reports submitted were previously of record and
considered by the Office.5
On appeal appellant reiterated his belief that his compensation should be reinstated. The
only issue on appeal is whether the Office properly determined that his application for
reconsideration was insufficient to warrant merit review. The Board finds that appellant did not
meet any of the requirements of 20 C.F.R. § 10. 606(b)(2). He failed to establish that the Office
erroneously applied or interpreted a specific point of law, advance a new and relevant legal
argument, or submit relevant and pertinent evidence not previously considered by the Office.
Accordingly, under 20 C.F.R. § 10.608(b), the Office properly declined to reopen the case for
merit review.6
CONCLUSION
The Board finds the Office properly determined appellant’s application for
reconsideration was insufficient to warrant further merit review.

5

Evidence that repeats or duplicates that already of record and considered does not constitute a basis for
reopening a case. See James W. Scott, 55 ECAB 606 (2004); Eugene F. Butler, 36 ECAB 393 (1984).
6

On appeal appellant also indicated that he had filed an application for reconsideration with the Office, but
wished to pursue his appeal with the Board. During the period the Board had jurisdiction over the case, the Office
issued an April 26, 2010 merit decision. It is well established that the Board and the Office may not have concurrent
jurisdiction over the same case, and those Office decisions which change the status of the decision on appeal are null
and void. Douglas E. Billings, 41 ECAB 880, 895 (1990). The Board finds the April 26, 2010 Office decision is
null and void.

3

ORDER
IT IS HEREBY ORDERED THAT the September 16, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 29, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

